DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettes et al (USPN 5108155).  
 	Regarding claim 1: A method of forming a composite article (Hettes et al: brushing tool 10), the method comprising: 
 	inserting a preform (Hettes et al: bundles 48 of bristles 14) into a mold cavity (Hettes et al: space defined by the annular band, base plate 20, center member 32, and first mold half 36; fig 5) of a mold (Hettes et al: the apparatus defined by the annular band, base plate 20, center member 32, and first mold half 36; fig 5), the preform having a strand layer (Hettes et al: bundles of bristles arranged in a circular shape; figs 6 and 8) including an interior portion (Hettes et al: the portions of the bundles found within the first mold half 36; figs 6 and 8) and a peripheral portion (Hettes et al: the portions of the bundles found radially outside of the first mold half 36; figs 6 and 8) surrounding the interior portion, wherein the inserting includes inserting the interior portion of the preform into a molding region (Hettes et al: the space within the first mold half 36; figs 6 and 8) of the mold cavity and inserting the peripheral portion of the preform into a relief region (Hettes et al:: the space radially outside of the first mold half; figs 6 and 8) of the mold cavity; 
 	closing the mold following insertion of the preform into the mold cavity (Hettes et al: fig 8 shows the mold in a closed state); 
 	compressing the interior portion of the preform within the molding region in the closed mold (Hettes et al: col 5:28-44 and 45-64; clamping of the bristles between the mold haves 36 and 38 constitutes the clamping; fig 8); and 
 	maintaining the peripheral portion loose within the relief region during compression of the interior portion (Hettes et al: the radially portions of the bundled bristles are maintained loose while the radially inner portions of the bundled bristles are clamped/compressed; fig 8).  
 	Regarding claim 2: The method of Claim 1, further comprising (i) providing a liquid material to the preform and (ii) infusing at least the strand layer of the preform with the liquid material (Hettes et al: col 5:45-64; fig 8).  
 	Regarding claim 3: The method of Claim 2, wherein providing the liquid material comprises injecting the liquid material into the molding region of the mold cavity in the closed mold (Hettes et al: col 5:45-64; fig 8).
 	Regarding claim 5: The method of Claim 2, further comprising: curing the liquid material to a solid polymeric material in the closed mold to form a rigid composite preform including the preform infused with the solid polymeric material; opening the mold after the liquid material is cured; and removing the composite preform from the mold cavity (Hettes et al: col 5:45-64; fig 8).  
 	Regarding claim 6. The method of Claim 5, further comprising removing the peripheral portion of the composite preform (Hettes et al: col 5:45-64; fig 8).  
 	Regarding claim 9:  The method of Claim 1, further comprising biasing the preform partially into a recess of the mold cavity (Hettes et al: col 5:45-64; fig 8; the force of the clamping moves or biases the bristles into the recess of mold half 36)  
 	Regarding claim 10:  The method of Claim 1, wherein the preform comprises the strand layer attached to a substrate (Hettes et al: col 5:5-7; fig 6; the small bands around the bundles constitutes the substrate since a substrate by definition is a layer).


Claim(s) 11-13,15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettes et al (USPN 5108155).  
 	Regarding claim 11: A method of forming a composite article (Hettes et al: brushing tool 10), the method comprising: 
 	constructing a preform (Hettes et al: bundles 48 of bristles 14) having a strand layer (Hettes et al: bundles of bristles arranged in a circular shape; figs 6 and 8) including an interior portion (Hettes et al: the portions of the bundles found within the first mold half 36; figs 6 and 8) and a peripheral portion (Hettes et al: the portions of the bundles found radially outside of the first mold half 36; figs 6 and 8) surrounding the interior portion, the strand layer including a plurality of strand segments traversing the interior portion and defining a first strand segment population density (Hettes et al: the portion of the bundle tightly bundled together constitutes the first strand segment population density; fig 6)  in a first area of the interior portion and a second strand segment population density in a second area of the interior portion (Hettes et al: the portion of the bundle loosely bundled together constitutes the first strand segment population density; fig 6); 
 	inserting the preform into a molding region (Hettes et al: the space within the first mold half 36; figs 6 and 8) of a mold cavity (Hettes et al: space defined by the annular band, base plate 20, center member 32, and first mold half 36; fig 5) of a mold (Hettes et al: the apparatus defined by the annular band, base plate 20, center member 32, and first mold half 36; fig 5) including inserting the first area of the interior portion in a first portion of the molding region having a first thickness corresponding to the first strand segment population density  (Hettes et al: insertion of the tightly bundled portion of the bundle into mold half 36; fig 8) and inserting the second area of the interior portion in a second portion of the molding region having a second thickness corresponding to the second strand segment population density  (Hettes et al: insertion of the loosely bundled portion of the bundle into the portion of the mold radially outside of mold half 36; fig 8); 
 	closing the mold following insertion of the preform into the molding region (Hettes et al: fig 8 shows the mold in a closed state); and 
 	compressing the interior portion of the preform within the molding region in the closed mold (Hettes et al: col 5:28-44 and 45-64; clamping of the bristles between the mold haves 36 and 38 constitutes the clamping; fig 8).  

 	Regarding claim 12: The method of Claim 11, further comprising (i) providing a liquid material to the preform and (ii) infusing at least the strand layer of the preform with the liquid material (Hettes et al: col 5:45-64; fig 8).  
 	Regarding claim 13:  The method of Claim 12, wherein providing the liquid material comprises injecting the liquid material into the molding region of the mold cavity in the closed mold (Hettes et al: col 5:45-64; fig 8).  
  	Regarding claim 15: The method of Claim 12, further comprising: curing the liquid material to a solid polymeric material in the closed mold to form a rigid composite preform including the preform infused with the solid polymeric material; opening the mold after the liquid material is cured; and removing the composite preform from the mold cavity (Hettes et al: col 5:45-64; fig 8).
 	Regarding claim 18: The method of Claim 15, further comprising removing the peripheral portion of the preform  (Hettes et al: col 5:45-64; fig 8).
 	Regarding claim 19:  The method of Claim 11, further comprising biasing the preform partially into a recess of the mold cavity to form a traction element including the preform (Hettes et al: col 5:45-64; fig 8; the force of the clamping moves or biases the bristles into the recess of mold half 36) 
 	Regarding claim 20: The method of Claim 11, wherein inserting the preform into the mold cavity includes inserting a peripheral portion of the preform in a relief region of the mold cavity (Hettes et al: figs 6 and 8 show the bundles of bristles are inserted into the space radially outside of the first mold half 36; figs 6 and 8).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettes et al (USPN 5108155) as applied to claim 1 above.  The above teachings of Hettes et al are incorporated hereinafter.  Hettes et al teach using small bands to bundle the bristles together.  Though Hettes et al do not teach the bands being thermoplastic, thermoplastic bands are well-known in the band art to for its flexibility and low costs.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermoplastic small bands as the small bands of Hettes et al in order to lower costs and ensure the bristles are tightly bundled.  Further, Hettes et al do not teach heating the bands; however it is well-known in the insert molding art to heat bands or fixing means to a melt temperature in order to ensure bonding and integration.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the thermoplastic small bands of Hettes et al (modified) to its melt temperature in order to ensure its bonding and integration with the molding material.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettes et al (USPN 5108155) as applied to claim 1 above.  The above teachings of Hettes et al are incorporated hereinafter.  Hettes et al teach using small bands to bundle the bristles together.  Though Hettes et al do not teach the bands being thermoplastic, thermoplastic bands are well-known in the band art to for its flexibility and low costs.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermoplastic small bands as the small bands of Hettes et al in order to lower costs and ensure the bristles are tightly bundled.  Further, Hettes et al do not teach heating the bands; however it is well-known in the insert molding art to heat bands or fixing means to a melt temperature in order to ensure bonding and integration.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the thermoplastic small bands of Hettes et al (modified) to its melt temperature in order to ensure its bonding and integration with the molding material.

Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach molding composite articles having strands: 2604362,2666954,3142081,29504695,5378051,3673611,3372220, and 4092758.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744